                 Case 1:21-cv-01258-NONE-BAM Document 9 Filed 09/03/21 Page 1 of 2



                                            United States District Court
                                            Eastern District of California




Alex Horn, Lance Aytman, and Keith Hooker
                                                             Case Number: 1:21-cv-01258-NONE-BAM
 Plaintiff(s)

 V.
                                                             APPLICATION FOR PRO HAC VICE
Kraft Heinz Foods Company LLC                                AND PROPOSED ORDER

 Defendant(s)

Pursuant to Local Rule 180(b)(2) of the United States District Court for the Eastern District of California,
Jill S. Vorobiev                                  hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
Kraft Heinz Foods Company LLC

On          11/07/1996             (date), I was admitted to practice and presently in good standing in the
                        Illinois                         (court). A certificate of good standing from that court is
submitted in conjunction with this application. I have not been disbarred or formally censured by a court of
record or by a state bar association; and there are not disciplinary proceedings against me.


   I have / ✔ I have not concurrently or within the year preceding this application made a pro hac vice
application to this court. (If you have made a pro hac vice application to this court within the last year, list
the name and case number of each matter in which an application was made, the date of application and
whether granted or denied.)




Date:           09/01/2021                         Signature of Applicant: /s/ Jill S. Vorobiev



        U.S. District Court – Pro Hac Vice Application                                                   Page 1
        Revised July 6, 2021
               Case 1:21-cv-01258-NONE-BAM Document 9 Filed 09/03/21 Page 2 of 2

Pro Hac Vice Attorney

Applicant's Name:                 Jill S. Vorobiev

Law Firm Name:                    Reed Smith

Address:                          10 South Wacker Drive



City:                             Chicago                        State:           IL   Zip: 60606-7507
Phone Number w/Area Code: (312) 207-1000
City and State of Residence: Chicago, IL
                                   jvorobiev@reedsmith.com
Primary E-mail Address:
Secondary E-mail Address:          jvorobiev@reedsmith.com


I hereby designate the following member of the Bar of this Court who is registered for ECF with whom the
Court and opposing counsel may readily communicate regarding the conduct of the case and upon whom
electronic notice shall also be served via the Court’s ECF system:

Local Counsel's Name:             Michele Haydel Gehrke

Law Firm Name:                    Reed Smith

Address:                          101 Second Street
                                  Suite 1800

City:                             San Francisco                  State:       CA       Zip:   94105-3659

Phone Number w/Area Code: (415) 543-8700                                  Bar #        215647




                                                         ORDER
The Pro Hac Vice Application is APPROVED. The Pro Hac Vice Attorney is DIRECTED to request
filing access through PACER.




               Dated: 9/2/2021                               /s/ Barbara A. McAuliffe
                                                            JUDGE, U.S. DISTRICT COURT



        U.S. District Court – Pro Hac Vice Application                                               Page 2
        Revised July 6, 2021
